Title: To James Madison from Henry Cooper, 7 November 1806
From: Cooper, Henry
To: Madison, James



Copy
Sir,
London 7th. November 1806

In the Months of Decemr. 1802. & July 1803, I had the Honor to address you on the Subject of my resignation of the Appointment of Consul of the United States of America for the Island of St. Croix & its dependancies, in consequence of my then inability to attend personally to the duties of that Office from extreme ill health, & sollicited a Successor in that Department.  As no new appointment however took place, & as my Health was some time after considerably restord, I naturally continued to perform the functions of that Office, until I was again compell’d from my weak State to quit the Island late in July last, & as it is now my purpose & intention to pass the remainder of my Life in Europe, I have thought it my Duty Sir, thro you, again to address his Excellency the President of the United States, with a repetition of my Resignation, & to request, by the Appointment of a Successor, I may be reliev’d from any Responsibility that might attend the Substitution which I thought it proper to make at my departure.
Having in my former Correspondence taken the liberty of recommending Mr. Edward Dewhurst, I have understood that he has been nominated to the Office.  I should naturally, had not this Gentleman unfortunately been absent at the time of my quitting the Country, have left the Office in his charge, where I may venture to repeat I should consider it most unexceptionably placed.  With much Esteem & Respect I am Sir, Your Most Humble Servant

Henry Cooper

